Case 2:20-cv-02152-PKH Document 22                 Filed 05/04/21 Page 1 of 1 PageID #: 1284




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FORT SMITH DIVISION

KEVIN L. PENCE                                                                          PLAINTIFF

v.                                     No. 2:20-CV-02152

ANDREW SAUL, Commissioner,
Social Security Administration                                                        DEFENDANT

                                              ORDER

       The Court has received a report and recommendations (Doc. 21) from United States

Magistrate Judge Barry A. Bryant. The Magistrate recommends that the Court reverse the

Commissioner’s finding at step two of the sequential evaluation that Plaintiff did not have a severe

impairment, and remand for further proceedings. No objections have been filed and the deadline

to object has passed. The Court has reviewed this case and agrees that the ALJ’s decision was

not 1 supported by substantial evidence. The report and recommendations (Doc. 21) is ADOPTED

IN ITS ENTIRETY.

       IT IS THEREFORE ORDERED that the Commissioner’s finding is REVERSED and this

case is REMANDED to the Commissioner for further administrative action pursuant to sentence

four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED this 4th day of May, 2021.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              U.S. DISTRICT JUDGE



       1
           Pursuant to Federal Rule of Civil Procedure 60(a), the Court must correct a clerical
mistake in the conclusion of the report and recommendations (Doc. 21, p. 6), which should read
“Based on the foregoing, the undersigned finds that the decision of the ALJ, denying benefits to
Plaintiff, is not supported by substantial evidence . . . .” The omission of the word “not” is clearly
an oversight in light of the substance of the report and recommendations.
